Citation Nr: 0917942	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-15 521	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a foot disability, 
(pes cavus/claw foot) 

3.  Entitlement to nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


Veteran

The Veteran had active service from April 7, 1975, to June 
27, 1975.  He was affiliated with Army National Guard from 
January 1979 to July 1995.  The veteran had active duty for 
training for a period of 15 days between January 24, 1979, 
and January 23, 1980.  He was also noted to have been in 
active status from July 14, 1994, through July 12, 1995, by 
the Army Board for Correction of Military Records (AMBCR).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Manila, the Republic of the Philippines.  

The Veteran was scheduled for a hearing before a Veterans' 
Law Judge in March 2009.  The veteran requested that the 
hearing be canceled and that the matter proceed without a 
hearing.  

The RO denied entitlement to nonservice-connected pension 
benefits in a February 2008 rating determination.  In 
September 2008, the Veteran filed a notice of disagreement 
with this denial.  To date, there has been no statement of 
the case issued with regard to the claim of entitlement to 
nonservice-connected pension benefits.  

In a statement dated in April 2005, the Veteran appears to 
have raised a claim for service connection for a cervical 
spine disability.  In a statement received in August 2006, 
the Veteran raised a claim for service connection for 
depression.  In May 2008, he appears to have raised a claim 
for service connection for diabetes.  These issues are 
referred to the agency of original jurisdiction for initial 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement dated in August 2006, the Veteran indicated 
that he had applied for Social Security Administration (SSA) 
disability benefits.  Failure to obtain the SSA decision and 
relevant supporting documents violates VA's duty to assist 
the Veteran with the development of his claims.  Tetro v. 
Gober, 14 Vet.App. 100, 108-09 (2000); Voerth v. West, 13 
Vet.App. 117, 121 (1999); Murincsak v. Derwinski, 2 Vet.App. 
363, 372 (1992).

Also in August 2006, the Veteran reported current back and 
foot symptoms that began in service.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran's statements trigger VA's duty to provide an 
examination.  An examination is needed to obtain an opinion 
as to whether the Veteran has current foot or back 
disabilities that were incurred during qualifying service.

In a February 2008 rating determination, the RO determined 
that the Veteran had not submitted new and material evidence 
to reopen a claim for non-service-connected pension benefits 
previously denied on the basis that the Veteran lacked 
eligibility for those benefits.  In statements received in 
May and September 2008, the Veteran expressed disagreement 
with this denial.  The Board is required to remand the case 
for issuance of a statement of the case.  Manlicon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Take the necessary steps to obtain 
any decisions and medical records 
considered in those decisions pertaining 
to the Veteran's application for SSA 
disability benefits.

2.  Afford the Veteran an examination to 
determine whether he has a current back 
or foot disability that is related to a 
disease or injury in active duty or 
active duty for training, or to injury in 
inactive duty training.  The examiner 
should review the claims folder and note 
such review in the examination reports.  
The examiner should provide an opinion as 
to whether the Veteran has a current back 
or foot disability, and if so, whether 
the current disabilities are at least as 
likely as not the result of an injury or 
disease during active duty or active duty 
for training, or to an injury during 
inactive duty training.  The examiner 
should provide a rationale for these 
opinions.

3.  If any issue on appeal remains 
denied, issue a supplemental statement of 
the case, before returning the case to 
the Board, if otherwise in order.

4.  Issue a statement of the case on the 
issue of entitlement to nonservice-
connected pension benefits.  The issue 
should be certified to the Board only if 
a timely substantive appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





